      Case 8:20-cv-00287-JVS-KES Document 41-1 Filed 02/18/20 Page 1 of 2 Page ID
                                      #:10067

       1

      2

      3                                   UNITED STATES DISTRICT COURT
      4                                  CENTRAL DISTRICT OF CALIFORNIA
             r"
      5 ~

      6
       ~     Federal Trade Commission,                            No. 20-cv-00287-JVS-KES

      8                                Plaintiff,
                                                          ' ROPOSED]        ORDER
      9
                           vs.                              RANTING   APPLICATION
      10                                                   O SEAL PORTIONS OF
             OTA Franchise Corporation, et al.            LAINTIFF'S EX PARTE
      11
                                                          .PPLICATION         FOR
                                      Defendants.
 ~    12                                                   EMPORARY RESTRAINING
 a;
                                                           iRDER AND DECLARATION
  W   13
  a                                                        iF CONNOR GEIRAN
      14.E
  3    ~       c~°~
t~    13~     ~-~ ~.'


V1~               `~ "~



                 H`'
             y~ la1
                                            PROPOSED ORDER
      19     ~'~          °°
      20                   Applicant Universal Guardian Acceptance LLC(UGA)applied to the Court for

      21       an order sealing documents disclosing UGA's confidential information. The Court

      22      finds that compelling reasons exist to seal the confidential portions of the following
      23       documents:
      24                   A.    As to Plaintiff's Memorandum in Support of its Motion for a Temporary
      25       Restraining Order:
      26                         The percentage on page 24, line 10, after "very few";
                           1.
      27                   2.    The phrase on page 24,line 11, after "a large proportion";
      28
                                                            -1-
     Case 8:20-cv-00287-JVS-KES Document 41-1 Filed 02/18/20 Page 2 of 2 Page ID
                                     #:10068

      1        3.     The percentage on page 24, line 27, after "shows that";
      2        4.     The percentage on page 25, line 02, after "more than".
      3        B.     As to the Declaration of Connor Gieran in Support of Plaintiffs Motion
      4
          for a Temporary Restraining Order:
      5
               5.     The number on page 4, line 16 after "were";
     6
               6.     The percentage on page 4,line 17, before "of the loans";
      7
               7.     The number on page 4, line 24, after "There were";
      8
               8.     The percentage on page 4, line 25, after "That is";
      9
     10        9.     The number on page 5,line 06, after "There were";

     11        10.    The percentage on page 5, line 07,after "That is";
U    12        1 1.   The number on page 5, line 15, after "There were";
a
a    13        12.    The percentage on page 5,line 17, before "of the loans";
w
a
     14        13.    The number on page S, line 25, after "were";
3
w
z    15        14.    The percentage on page 5,line 26, after "That is".
z
0    16
aa             Accordingly, IT IS HEREBY ORDERED that the unredacted versions of the
 a   17
m         above-listed documents be sealed.
     18
          IT IS SO ORDERED.
     19
     20   Dated: February       ,2020
     21
                                               THE HONORABLE JAMES V. SELNA
     22                                         UNITED STATES DISTRICT JUDGE
     23
     24
     25
     26
     27
     28
                                                 -2-
